                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


JULIAN KEIPPEL, Individually and On            CASE NO. 8:19-CV-00421-WFJ-CPT
Behalf of All Others Similarly Situated,

       Plaintiff,                              CLASS ACTION

v.

HEALTH INSURANCE
INNOVATIONS, INC. n/k/a
BENEFYTT TECHNOLOGIES, INC.,
GAVIN SOUTHWELL, and MICHAEL
D. HERSHBERGER,

       Defendants.


                    ORDER AWARDING ATTORNEYS’ FEES AND
                            LITIGATION EXPENSES

      This matter came on for hearing on March 23, 2021 (the “Settlement Hearing”)

on Lead Plaintiffs’ motion for attorneys’ fees and litigation expenses. The Court

having considered all matters submitted to it at the Settlement Hearing and otherwise;

and it appearing that notice of the Settlement Hearing substantially in the form

approved by the Court was mailed to all Settlement Class Members who or which

could be identified with reasonable effort, and that a summary notice of the hearing

substantially in the form approved by the Court was published in Investor’s Business

Daily and was transmitted over the PR Newswire pursuant to the specifications of the




                                          1
Court; and the Court having considered and determined the fairness and

reasonableness of the award of attorneys’ fees and litigation expenses requested,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.     This Order incorporates by reference the definitions in the Stipulation

and Agreement of Settlement dated December 3, 2020 (ECF No. 100-2) (the

“Stipulation”), and all terms not otherwise defined herein shall have the same

meanings as set forth in the Stipulation.

       2.     The Court has jurisdiction to enter this Order and over the subject matter

of the Action and all parties to the Action, including all Settlement Class Members.

       3.     Notice of Lead Plaintiffs’ motion for an award of attorneys’ fees and

litigation expenses was given to all Settlement Class Members who could be identified

with reasonable effort. The form and method of notifying the Settlement Class of the

motion for an award of attorneys’ fees and litigation expenses satisfied the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the Private Securities

Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due process, and all other

applicable laws and rules, constituted the best notice practicable under the

circumstances, and constituted due and sufficient notice to all persons and entities

entitled thereto.

       4.     Lead Counsel for the Settlement Class are hereby awarded attorneys’ fees

in the amount of one-third of the Settlement Fund, or $3,666,666.67, plus accrued

interest, and $377,837.59 in reimbursement of litigation expenses (which fees and

expenses shall be paid from the Settlement Fund), which sums the Court finds to be
                                            2
fair and reasonable. Lead Counsel shall allocate the attorneys’ fees awarded amongst

Plaintiffs’ Counsel in a manner which it, in good faith, believes reflects the

contributions of such counsel to the institution, prosecution, and settlement of the

Action.

      5.    In making this award of attorneys’ fees and litigation expenses to be paid

from the Settlement Fund, the Court has considered and found that:

            a)     The Settlement has created a fund of $11,000,000 in cash that has

      been funded into escrow pursuant to the terms of the Stipulation, and that

      numerous Settlement Class Members who submit acceptable Claim Forms will

      benefit from the Settlement that occurred because of the efforts of Lead Counsel;

            b)     The requested fee has been reviewed and approved as reasonable

      by Lead Plaintiffs;

            c)     Copies of the Notice were mailed to 25,531 potential Settlement

      Class Members and nominees stating that Lead Counsel would apply for

      attorneys’ fees in an amount not to exceed one-third of the Settlement Fund and

      for litigation expenses in an amount not to exceed $450,000, and no objections

      to the requested attorneys’ fees and expenses were received;

            d)     Lead Counsel conducted the litigation and achieved the

      Settlement with skill, perseverance, and diligent advocacy;

            e)     The Action raised a number of complex issues;




                                          3
             f)     Had Lead Counsel not achieved the Settlement, there would

      remain a significant risk that Lead Plaintiffs and the other members of the

      Settlement Class may have recovered less or nothing from Defendants;

             g)     Plaintiffs’ Counsel devoted over 9,480 hours, with a lodestar value

      of over $4.8 million, to achieve the Settlement; and

             h)     The amount of attorneys’ fees awarded and expenses to be

      reimbursed from the Settlement Fund are fair and reasonable and consistent

      with awards in similar cases.

      6.     In accordance with 15 U.S.C. § 78u-4(a)(4), Lead Plaintiff City of

Birmingham Retirement and Relief System is hereby awarded $7,503.75 from the

Settlement Fund, and Lead Plaintiff Oklahoma Municipal Retirement Fund is hereby

awarded $7,069.55 from the Settlement Fund, as reimbursement for their reasonable

costs and expenses directly related to their representation of the Settlement Class.

      7.     Any appeal or any challenge affecting this Court’s approval regarding

any attorneys’ fees and expense application shall in no way disturb or affect the finality

of the Judgment.

      8.     Exclusive jurisdiction is hereby retained over the parties and the

Settlement Class Members for all matters relating to this Action, including the

administration, interpretation, effectuation or enforcement of the Stipulation and this

Order.




                                            4
      9.     In the event that the Settlement is terminated or the Effective Date of the

Settlement otherwise fails to occur, this Order shall be rendered null and void to the

extent provided by the Stipulation.

      10.    Lead Plaintiffs’ Motion for Attorneys’ Fees and Litigation Expenses

(Dkt. 106) is granted. There is no just reason for delay in the entry of this Order. The

Clerk is directed to enter final judgment for attorneys’ fees and expenses consistent

with this Order.



SO ORDERED this 23rd day of March, 2021.




                                           5
